Citation Nr: 1539616	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Service connection for hypertension.

2.  Service connection for muscle and joint aches, to include as a result of an undiagnosed illness.

3.  Service connection for headaches.

4.  Service connection for nose bleeds 

5.  Service connection for pre-malignant keratosis on face, arms, and lips.

6.  Service connection for chronic fatigue syndrome, as due to medically unexplained chronic multisymptom illness.

7.  Service connection for irritable bowel syndrome, as due to medically unexplained chronic multisymptom illness.

8.  Service connection for fibromyalgia, as due to medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1996.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The RO in November 2008 denied entitlement to service connection for hypertension, discolored toe nails, muscle aches, hair loss, headaches, nose bleeds, a breathing condition, pre-malignant keratosis on face, arms, and lips, and post-traumatic stress disorder with nightmares and uncontrollable anger.  The Veteran filed a notice of disagreement with all issues dated in December 2008, which was clarified in September 2009 and September 2012.  The RO issued a statement of the case dated in January 2010 with respect to the claims for hypertension, muscle aches, headaches, nose bleeds, pre-malignant keratosis on face, arms, and lips, and post-traumatic stress disorder.  The Veteran submitted a substantive appeal in February 2010.  The RO issued a statement of the case in February 2014 with respect to the claims for discolored toe nails, hair loss, and a breathing condition.  The Veteran did not submit a substantive appeal with respect to these claims.  In January 2014, the RO granted entitlement to service connection for PTSD.  

 In January 2010, the RO denied entitlement to service connection for fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, each as due to medically unexplained chronic multisymptom illness.  The Veteran filed a notice of disagreement in February 2010, and the RO issued a statement of the case dated in July 2010.  He submitted a substantive appeal in August 2010.

The Board further notes that the RO denied service connection for hearing loss and tinnitus in a June 2010 rating decision.  The Veteran filed a notice of disagreement in August 2010 and the RO issued a statement of the case dated in September 2010.  In June 2011, he withdrew these claims.

The issues of service connection for muscle aches, pre-malignant keratosis, fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disability manifested by headaches has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service. 
	
2.  A disability manifested by nosebleeds has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.

3.  The medical does not indicate that the Veteran has a diagnosis of hypertension within the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a headaches disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for a disability manifested by nosebleeds have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA.

In letters dated in August and September 2008 and November 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  To the extent available, relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in connection with his claim for hypertension that is adequate to decide the claim.  In this regard, the Board notes that, after attempts to obtain them, the majority of the Veteran's service records are not associated with the claims folder.  In cases such as these, where the STRs and/or service personnel records are largely unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).            

The Veteran was also not afforded VA examinations in connection with his headache and nosebleed claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The available service treatment records are silent as to any complaints or treatment for headaches or nose bleeds.  Moreover, while the post-service evidence indicates that the Veteran has had headaches since approximately 1998 and epistaxis since approximately 2006, the record does not indicate any  competent evidence, including lay statements, suggesting a causal relationship between such disabilities and active service.  For these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran reported in a July 2008 Persian Gulf examination that he had some frequent nose bleeds for the past 2 years.   He stated that he would get approximately 2 per month, with a small amount of blood each time that just dampens his tissue with bright red blood.  The Veteran indicated that he had not used any treatment or seen a physician for this.  He also complained of headaches for the past 10 years.  The Veteran reported that he would get headaches as often
as 2 to 3 times per week usually behind his right eye.  He reported that they would resolve quickly with over-the-counter medications.  He was assessed with headache for 10 years and epistaxis for 2 years.  In addition, in a December 2009 VA examination, the Veteran reported that he had headaches 2-3 times a week which tended to be worse at night and would waken him at times.  Otherwise, the medical records are silent for complaints or treatment for headaches or nose bleed disability, to include a June 1998 Medical Examination Report which was normal.

With respect to the Veteran's hypertension claim, an April 1993 Medical Examination Report noted hypertension in the section labeled "summary of defects and diagnoses."   The corresponding Medical History did not indicate hypertension.  A June 1998 Medical Examination Report and Medical History was normal, with no indication of hypertension.  The Veteran's other treatment records do not indicate diagnoses or treatment for hypertension.

In order to determine whether the Veteran has hypertension that had its onset in service, he was afforded a VA examination dated in September 2012.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The examiner found that the Veteran did not have hypertension.  The examiner indicated that the Veteran apparently had a one-time elevated blood pressure of 142/98 that was supposedly followed up by a 5 day blood pressure check, but the examiner noted that this was not found in service treatment records.

Based on the foregoing, the Board finds that service connection is not warranted for hypertension, headaches, or a disability manifested by nose bleeds.  The medical evidence indicates that the Veteran has headaches and epistaxis.  However, there is no evidence that these conditions had their onset in active service or were otherwise caused or aggravated by military service.  Per the Veteran's own medical history, both conditions began after service.  Furthermore, with respect to the Veteran hypertension claim, the September 2012 examiner, following a physical examination and a review of the claims file, did not diagnose hypertension.  The Veteran has not been found to have hypertension after service or within the appeal period.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Here, the Board notes that, in a July 2011 DRO Informal Conference Report, it was agreed that service connection for hypertension would be forthcoming in a rating decision, presumably based on the notation found in the April 1993 Examination report.  However, as noted above, there is no current disability upon which to base an award of service connection at this time.   

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the September 2012 VA examiner reviewed the Veteran claims file and was apprised of the medical history.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that his claimed disabilities are related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the matter of diagnosing hypertension and a chronic headache disability extends beyond the realm of lay observation and further, the matter of whether any such hypertension, chronic headache disorder, or epistaxis could be related to military service is a complex medical question that may not be answered based on lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as headaches and epistaxis are not chronic diseases, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.  While hypertension is a chronic disease, the medical evidence does not indicate that the Veteran has had this condition during the appeal period.

In summary, the medical evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a headaches disorder is denied.

Service connection for a disability manifested by nosebleeds is denied.

Service connection for hypertension is denied.


REMAND

In connection with the claim for a skin disorder, the Veteran submitted a June 2008 statement from his physician indicating that premalignant keratoses were removed and that, while these were not skin cancers, they would need to follow the areas closely in the coming months.  No records related to the treatment noted in the report or other follow up treatment is contained in the claims file.  Upon remand, these records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Next, the Board notes that, in a July 2011 DRO Informal Hearing Report, it was decided that a skin examination would be requested, to also provide color photos
of the face, head, and neck.  In addition, the DRO noted that they had verified the Veteran's unit as being located in an area where unknown chemical agents and smoke/airborne particles were present and that the claims would be given further consideration now that there was verification that the Veteran's unit was in the area where exposure to these agents could have occurred.  As such, the DRO agreed to arrange examinations with respect to the undiagnosed illness claims.  A review of the Veteran claims file, however, indicates that examinations for the Veteran's skin and undiagnosed illness claims were not conducted after the July 2011 informal hearing.  Upon remand, these examinations should be conducted.  In this regard, the Board notes that the Veteran has consistently claimed muscle and joint pains since service.  This claim should be included as a claim for undiagnosed illness along with the claims for fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include all records of the Veteran treatment with Dr. G of the Dermatology Group, LLC. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any muscle and joint aches, gastrointestinal disorders, other disabilities, to include fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

Based on his/her review of the case, the examiner is specifically requested to respond to the following: 

a)  Does the Veteran currently have any muscle and joint aches, gastrointestinal disorders, other disabilities, to include fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome?  If so, state the diagnosis or diagnoses. 

b)  If the examiner finds that the Veteran has diagnosed disabilities, as stated above, did such disorders have their onset during active duty, within one year of active duty, or were such disorders otherwise caused or aggravated by the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

c)  If no diagnosis is offered, provide an opinion as to whether any signs or symptoms of muscle and joint aches or gastrointestinal symptoms may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness related to service in Southwest Asia.  The examiner should comment on whether there are objective indications of such chronic disability resulting from undiagnosed illness.    If no chronic disorder is present, regardless of etiology, the examiner should so state.

In this regard, the Board notes that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


